Citation Nr: 0506824	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina which 
continued the 30 percent rating for post-traumatic stress 
disorder (PTSD) (assigned by the RO in March 2002).  In 
November 2004, the veteran provided testimony before the 
undersigned at a Travel Board hearing.  At the hearing he 
withdrew his appeal as claims seeking service connection for 
diabetes, memory loss, testicular cancer, hearing loss, and a 
skin disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  The 
veteran has been provided adequate VCAA notice.  See letter 
of August 2001.  He has been advised of pertinent VCAA 
regulations.  See September 2003 statement of the case (SOC).  

VA outpatient treatment records on file, dated most recently 
in March 2004, show that the veteran is taking various 
medications for his service-connected post-traumatic stress 
disorder (PTSD.  These records suggest continuing treatment, 
records of which are not available.  Furthermore, at the 
hearing before the undersigned in November 2004, the veteran 
testified that he was being seen by a psychologist at the 
"Vet Center" once every three months.  Records of such 
treatment have not been associated with his claims file.  
These records presumably would contribute to a more complete 
picture of the veteran's psychiatric disability.

At the November 2004 hearing the veteran asserted that his 
service-connected PTSD was becoming worse, and was preventing 
him from getting a job.  He indicated that he was recently 
denied employment with Sara Lee (r) because it was determined 
that he had social impairment problems.  A February 2003 pre-
employment report regarding this attempt at employment shows 
that the veteran suffered from numerous disorders, including 
PTSD.  He was last examined for his PTSD by VA in February 
2003, and a more contemporaneous examination is indicated.

At the November 2004 Travel Board hearing, the undersigned 
granted the veteran's request that the case be held in 
abeyance 90 days for submission of additional evidence (the 
report of a private examination report).  The 90 day period 
has passed, and no additional evidence has been received (nor 
has the veteran sought an extension of the abeyance).  As the 
case is being remanded anyway, he will have further 
opportunity to submit this private medical evidence.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. 
§ 3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to identify 
all sources of treatment he received for PTSD 
since March 2004, specifically including the 
Vet Center where he is seen by a psychologist 
every three months, and the physician who 
prescribes his psychiatric medications.  The 
RO should obtain copies of complete clinical 
records from all treatment sources 
identified.  Regardless of his response, the 
RO should obtain for the record reports of 
all treatment afforded the veteran at the 
Winston-Salem VA outpatient clinic since 
March 2004.  If any identified records are 
not available, or lost or destroyed, it 
should be so annotated for the record.

2.  The veteran should be advised that he 
has further opportunity (while the 
development above is pending) to submit 
the private examination report for which 
he sought the period of abeyance at the 
November 2004 Travel Board hearing.  

3.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
ascertain the current severity of his 
PTSD.  The veteran's claim folder must be 
reviewed by the examiner in conjunction 
with the examination.  All findings must 
be reported in detail.  The examiner 
should review the criteria for ratings in 
excess of 30 percent, and should note the 
presence or absence of each symptom in 
those criteria (and, if present, the 
frequency and severity of each).  The 
examiner should opine regarding the 
effect of the PTSD on the veteran's 
employability, and should explain the 
rationale for all opinions given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


